Citation Nr: 0103279	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Manila, Republic of the 
Philippines, VA Regional Office (RO), that the appellant had 
no recognized military service with the Armed Forces of the 
United States and is not eligible for VA benefits.



FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements and may not be considered a veteran for purposes 
of VA benefits.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §§ 5103A); 38 C.F.R. §§ 3.1, 3.8, 3.9, 
3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant submitted a statement in March 1998.  In that 
statement, he asserted that he was a member of the United 
States Armed Forces in the Far East (USAFFE) and a recognized 
guerrilla.  He indicated that he served as a rifleman in 
"A" Company (Co.), 2nd Battalion (Bn.), 86th Infantry 
(Inf.) Regiment (Regt.), and that he was shot in the left 
foot during combat with the Japanese.   

The RO wrote to the appellant in April 1998 and asked him to 
forward a military discharge certificate or other acceptable 
evidence of military service.  It was noted that he could 
request proof of service from the Philippines Veterans 
Affairs Office or at the Noncurrent Records Branch, Office of 
the Adjutant General, GHQ, in Camp Aguinaldo, Quezon City.  
It was indicated that guerrilla service was limited to those 
recognized and listed on the guerrilla roster.  

The appellant responded in July 1998 by submitting a 
September 13, 1979, document from the Philippines Veterans 
Affairs Office.  In that document, it was indicated that the 
appellant was a veteran of World War II/Philippine Revolution 
and that he served with "A" Co., 2nd Bn., 86th Inf. Regt.  
It was noted that his rank was a private and his service 
number (ASN) was given.  It was reported that the date of 
recognition was February 13, 1943, and that the revised date 
of recognition was September 16, 1942.  It was also indicated 
that his name was on the Approved Revised Reconstructed 
Guerilla Roster of 1948.

The appellant submitted a VA Form 21-526 (veteran's 
application for compensation or pension) in September 1998.  
He reported that he had active duty from May 10, 1941, to 
March 5, 1945, during which time he was a private in "A" 
Co., 2nd Bn., 86th Inf. Regt.  He claimed that he also had 
Reserve and National Guard service during the same period of 
time. 

In October 1998, the RO requested that the service department 
verify the appellant's service.  The RO provided the 
appellant's full name, dates of service date of birth, 
alleged service number, and the reported service as "A" 
Co., 2nd Bn., 86th Inf. Regt.  The United States Army Reserve 
Personnel Center (ARPERCEN) in February 1999 reported that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

The appellant submitted a notice of disagreement in May 1999 
in which he reiterated that he was a former guerrilla.  He 
also stated that he did not report to his commanding officer 
when the roster was prepared in 1948.  In his July 1999 VA 
Form 9, he indicated that he was a member of the USAFFE.  He 
reported that he enclosed additional service military 
records.  The RO noted that no enclosures were submitted with 
his VA Form 9.
  
In a July 1999 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces are maintained by ARPERCEN.  The RO stated that the 
individual records for each potential claimant were 
maintained in alphabetical order and that ARPERCEN had 
repeatedly advised that, unless a claimant reported personal 
data such as name, which is different from that provided in a 
prior request for service verification, there was no value in 
resubmitting a request.  The RO stated that ARPERCEN had 
indicated that a claimant's service was verified by the 
records associated with his name, and that, if the name is a 
common one or if there are minor discrepancies in spelling or 
middle initial, ARPERCEN would compare the service number, 
date of birth, place of birth, and names of next of kin 
provided in the request for information with the records they 
have on file.  The RO noted that documents issued by the 
Philippine Army or Philippine Veterans Affairs (with the 
exception of Form 23, Affidavit for Philippine Army 
Personnel) were of no value in establishing service unless 
they contained personal data substantially different from 
that VA had provided to ARPERCEN.  The RO reported that the 
Philippine government has its own regulations and laws which 
permit recognition of military service not recognized by the 
United States Army and findings are not binding on ARPERCEN.  
The RO listed the information regarding the appellant that 
was sent to ARPERCEN.  The RO noted that the service 
department had certified that the appellant had no valid 
service and that no new evidence had been presented, which 
was different from the listed information, that would warrant 
a recertification.

Legal Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law that define an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 1991); 38 C.F.R. §§ 3.1, 
3.6 (2000).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2000).  A "service-connected" disability is a disability 
that was incurred or aggravated in the line of duty during 
active military, naval, or air service.  38 U.S.C.A. § 
101(16) (West 1991); 38 C.F.R. § 3.1(k) (2000).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(b) (2000).  "Armed Forces" consists 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1(a) (2000).

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107.  38 C.F.R. §§ 
3.8, 3.9 (2000).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2000).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203(c) (2000).  With 
regard to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  
Moreover, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a service department determination as to an individual's 
service shall be binding on VA. Dacoron v. Brown, 4 Vet. App. 
115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

Analysis

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of the 
VA with respect to the duty to assist for claimants.  Also, 
this law defines a "claimant" as any individual applying 
for, or submitting a claim for, any benefit under the laws 
administered by VA.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Inasmuch as the 
RO satisfied the requirements of the new law, the appellant 
is not prejudiced by the Board proceeding with his case.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained 
all relevant information with regard to the nature of his 
alleged service.  Thus, the Board finds that all evidence 
necessary for an equitable adjudication of the appellant's 
claim has been obtained and that the duty to assist the 
claimant is satisfied.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

The RO requested verification of the appellant's service in 
October 1998.  In this request, the RO reported all of the 
identifying information it had been provided regarding the 
appellant.  ARPERCEN reported in February 1999 that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The appellant 
has submitted no additional information that would warrant 
another request for verification.  As noted above, the Court 
has held that a service department determination as to 
whether or not an individual had qualifying service is 
binding on VA.  See Dacoron, 4 Vet. App. at 120; Duro, 2 Vet. 
App. at 532.

The Board notes that the record contains a document from the 
Philippines Veterans Affairs Office verifying the appellant's 
service in "A" Co., 2nd Bn., 86th Inf. Regt.  However, VA 
is not bound by the Philippines Veterans Affairs Office 
determinations of service.  While the appellant submitted 
statements regarding alleged service, he submitted no 
official document from the United States service department 
showing that he had recognized service.  In fact, recognized 
service was ruled out based on the information provided by 
the appellant.  In any event, the Board again notes that the 
Court has held that a service department determination as to 
an individual's service shall be binding on VA.  See Dacoron, 
4 Vet. App. at 120; Duro, 2 Vet. App. at 532.

Therefore, inasmuch as the service department's verification 
of the appellant's service is binding on VA, the Board 
concludes that the appellant is not a "veteran" for purposes 
of entitlement to VA benefits.  Therefore, the appellant's 
claim for entitlement to VA benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Basic eligibility for VA benefits is not established; thus, 
the claim is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

